DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (a wound treatment device) in the reply filed on 02/22/201 is acknowledged.
Claims 29, 30, 33, 35, 36 and 38-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/201.
Claims 1, 2, 4, 5 and 7-14 are presently examined in the current Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 7 of independent claim 1 recites the limitation “the bodies”; there is insufficient antecedent basis for this limitation in the 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agnew et al. (US PG Pub. 2013/0079811), hereinafter Agnew.
Regarding claims 1, 2 and 4, Agnew discloses a wound treatment device, illustrated in Figures 3A and 3B, comprising an elongated central body portion (36) formed of an acellular 
Regarding claims 5 and 7, Agnew discloses the device of claim 1, wherein each of the tissue matrix bodies (30’) is formed of an acellular tissue matrix comprising a tissue matrix derived from vascular tissue, muscle tissue, intestinal tissue, small intestine submucosal tissue, bladder tissue, and/or dural tissue ([0011], Lines 4-6; [0034], Lines 6-7; [0042], Lines 7-8; [0046], Lines 9-17; [0086] & [0087]).
Regarding claim 8, Agnew discloses the device of claim 1, wherein the elongated central body portion (36) and each of the tissue matrix bodies (30’) are joined to one another, illustrated in Figure 3B ([0039], Lines 12-18).
Regarding claims 10 and 11, Agnew discloses the device of any of claim 1, wherein the width of the elongated central body portion (36) varies along its length, specifically the width decreases from one end to a second end ([0041], Lines 1-2, 4 and 6-7 – to clarify, it is stated that the elongated central body portion/plug body 36 can have a “varying cross-sectional area along its length”, that it can be “a conical shape”, or it could “be tapered along its length (in either 
Regarding claim 14, Agnew discloses the device of claim 1, wherein the elongated central body portion (36) has been passed through the opening in each of the tissue matrix bodies (30’) to form an elongated structure having a central load-bearing support and tissue matrix protrusions for treating a wound, illustrated in Figures 3A and 3B ([0039], Lines 12-18; [0043], Lines 1-13 & [0047], Lines 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew.
Regarding claim 9, Agnew discloses the device of claim 8, wherein it is disclosed that the elongated central body portion (36) and each of the tissue matrix bodies (30”) can be formed of small intestinal submucosa ([0039], Lines 11-12; [0042], Lines 7-8; [0046], Lines 10-17); thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the elongated central body portion and each of the tissue matrix bodies to be formed of a single piece of material, i.e. a single piece of small intestinal submucosa, in order to make manufacturing easier/simpler.
Regarding claims 12 and 13, Agnew discloses the device of claim 1, and states that the size/shape of the tissue matrix bodies (30”) can vary with respect to one another ([0050], Lines 2-6); furthermore, Figure 5 shows another embodiment of the wound treatment device (50), wherein the widths of the tissue matrix bodies (51) vary, such that the tissue matrix bodies (51) are connected to one another in a chain configuration, and wherein the width of the tissue matrix bodies (51) decreases along a length of the chain configuration; this arrangement of varying/decreasing widths of the tissue matrix bodies (51) along the length of the device allows the wound treatment device to have a conical and/or tapered plug form/shape, illustrated in Figure 5 ([0056], Lines 1-10).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing dated of the invention for the tissue matrix bodies, of the embodiment of the wound treatment device illustrated in Figures 3A and 3B, to vary in width, such that the widths decrease along a length of the stacked/chain configuration of the device, in order to produce a wound treatment device having a conical/tapered plug form/shape, based on the intended use of the device and/or specific patient need.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DINAH BARIA/Primary Examiner, Art Unit 3774